Willie, Chief Justice.
It is apparent from appellant’s own statement of this case that the .admission in evidence of the judgment obtained by Duncan against Fulton could not have affected the decision below; for the rights of all parties to this suit in the land were fixed and determined long previous to the rendition of that judgment. This judgment could not possibly have divested title out of Douglass and vested it in Duncan; and, unless it is made apparent to this court that *123the court below so held, we will not presume that it based its decision upon any such untenable ground. As it is not shown that the admission of the evidence has prejudiced the appellant’s cause, we do not feel authorized, because of its admission, to reverse a judgement rendered in a case submitted to the judge alone without the intervention of a jury.
The appellant did not request the district judge to put in writing his separate conclusions of law and fact, nor has he made an assignment of error which points out the particulars in which the court below has misconstrued the law, or misinterpreted the facts. It is always better to have the written conclusions of law and fact placed upon record, so that, if wrong, error can be the better assigned upon them. The very error committed will then be apparent. It is at least necessary, though these conclusions be not reduced to writing, that the assignments point out specifically the error into which the district judge has fallen in rendering judgment for his adversary. Here this is not done. The assignment is that the court erred in rendering judgment for the defendant. To find out, whether or not, this assignment was well taken, we should have to search through the entire testimony, and perhaps apply the law to it in its every phase, to see if, in some possible aspect of the case, the court below did not err in rendering judgment against the appellant. We have heretofore declined to do so under such a general assignment, and pursue the same course in the present case. Hardin v. Abbey, 57 Tex., 582.
Seeing no fundamental error in the proceedings below, the judgment is affirmed.
Affirmed.
[Opinion delivered April 23, 1886.]